Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 22, 26-34 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 22, 26-34 and 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Respectfully, it is still not clear if the TPU in the additive is the same or different from the TPU material previously recited.  The claim does not use language to distinguish between the two TPU’s.  The claim requires that the additive is “a TPU containing isocyanate groups.”  It is still not clear if isocyanate groups participate in the reaction to make either the TPU material or “a TPU” that is part of the additive.  The applicant states the claim language in combination with the specification makes it clear to one of ordinary skill in the art “that the additive TPU containing isocyanate groups is a structurally different component than the TPU material (which uses isocyanate as a reactant to form the TPU).”  The examiner strongly disagrees.  It is not clear because the claim does not recite that the TPU’s are structurally different.  Assuming for the sake of argument that the difference between the two TPU’s is that one TPU is formed from isocyanate (as implied by applicant) how could the isocyanate be present in the material without being used up to form the TPU?  It is still not clear if the isocyanate is the isocyanate used to make the TPU.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 23, 24, 26-33, 35, 36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al. (US 2016/0015120) in view of Ting et al. (US 2017/0015825).
As to claims 16, 17, 23, 24, 26-33, 35, 36 and 38-39, Denison discloses a shoe 206, comprising: (a) an outsole 206/306 with a plurality of openings (grooves that run lengthwise across shoe, figs 11a-b), wherein the outsole material comprises thermoplastic polyurethane (TPU) material and (b) a midsole 204 in contact with and bonded to (para 73) an upper surface of the outsole, the midsole comprising particles of an expanded thermoplastic polyurethane (eTPU) (fig 8a-10, para 70-75).  
Dension does not disclose the outsole material further consisting of a TPU and from 2 to 3% by weight based on 100% by weight of the TPU, of an organosilicon compound and/or a compound having an organosilicon group to increase viscosity.

Ting discloses a shoe outsole (para 11) wherein the outsole material consists of TPU and from 2 to 3% by weight based on 100% by weight of the TPU, of an organosilicon compound and/or a compound having an organosilicon group to increase viscosity (since organosilicon is same compound as claimed by applicant it will have the same effect of increasing viscosity) and further discloses said organosilicon compound/group increases slip and abrasion resistance (para 8-12, 20-21, 27).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Denison such that the outsole material consists of TPU and from 2 to 3% by weight based on 100% by weight of the TPU, of an organosilicon compound and/or a compound having an organosilicon group to increase viscosity as taught by Ting above as such achieves the advantages detailed above. 


Claims 16, 17, 22, 26-34 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al. (US 2016/0015120) in view of Bobbett et al. (US 2008/0282579).
As to claims 16, 17, 22, 26-34 and 38-39, Denison discloses a shoe 206, comprising: (a) an outsole 206/306 with a plurality of openings (grooves that run lengthwise across shoe, figs 11a-b), wherein the outsole material comprises thermoplastic polyurethane (TPU) and (b) a midsole 204 in contact with and bonded to (para 73) an upper surface of the outsole, the midsole comprising particles of an expanded thermoplastic polyurethane (eTPU) (fig 8a-10, para 70-75).  

Dension does not disclose the outsole material further consisting of an additive in the amount of 2-3 wt%, based on 100% of the TPU, the additive being TPU with an isocyanate.

Bobbett discloses a shoe outsole (para 49) wherein the outsole material consists of TPU and an additive in the amount of 2-3 wt%, based on 100% of the TPU, the additive being TPU with an isocyanate and further discloses said additive improves scuff resistance (para 49-51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Denison such that the outsole material consists of TPU and an additive in the amount of 2-3 wt%, based on 100% of the TPU, the additive being TPU with an isocyanate as taught by Bobbett above as such achieves the advantages detailed above. 

Additionally, Bobbett discloses the amount of additive is a results effects variable that effects scuff resistance and distortion (para 50).  Therefore, one of ordinary skill in the art would have readily achieved the applicant’s claimed additive wt percent by performing routine experimentation to achieve the expected results. 


Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.   The examiner detailed in section 6 above why the claims stand as indefinite.  As to Ting, the examiner respectfully asserts that an organosilicon is any compound with a silicon-carbon bond. Ting clearly discloses such at least in para 8, 20 and 27.  As any alleged additional components of Ting’s material, the examiner asserts that language of claim 16 does not limit the outsole to a single additive, nor does the language limit additional component’s outside of those listed from being included. 
With respect to Bobbett, the disclosure of EVA by Bobbett does not render the combination non-obvious because the EVA need not be included in the modified shoe sole of Denison in order to render the limitation obvious.  As best the examiner can determine (see 112 rejections above), the isocyanate solution reads on isocyanate groups.  The applicant has presented no reason as to why the isocyanate of Bobbett is not an isocyanate group.  The weight percentage recited in para 50 is based on 100% weight of a TPU as required by the claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748